NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-10202

                Plaintiff-Appellee,             D.C. No. 1:18-cr-00090-HG-1

 v.
                                                MEMORANDUM*
CHASE WILLIAMS,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Hawaii
                   Helen W. Gillmor, District Judge, Presiding

                              Submitted July 7, 2020**
                                 Honolulu, Hawaii

Before: OWENS, FRIEDLAND, and R. NELSON, Circuit Judges.

      Chase Williams appeals from the district court’s judgment following his

conditional guilty plea to conspiracy to possess with intent to distribute 500 grams

or more of cocaine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B), 846.

Williams contends that the district court erred in denying his motion to suppress


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence seized from a parcel mailed via the U.S. Postal Service. We review de

novo the denial of a motion to suppress, and for clear error any underlying factual

findings. United States v. Johnson, 875 F.3d 1265, 1273 (9th Cir. 2017). As the

parties are familiar with the facts, we do not recount them here. We affirm.

      We assume that Williams had standing to challenge the search and seizure of

the parcel, and conclude that the district court properly denied on the merits

Williams’ motion to suppress. See United States v. Huggins, 299 F.3d 1039, 1050

n.15 (9th Cir. 2002).

      “Postal inspectors may detain a package to conduct an investigation if they

have a reasonable and articulable suspicion that it contains contraband or evidence

of illegal activity.” United States v. Hernandez, 313 F.3d 1206, 1210 (9th Cir.

2002) (citation and internal quotation marks omitted). “To determine whether

reasonable suspicion exists, reviewing courts must look at the totality of the

circumstances of each case to see whether the detaining officer has a particularized

and objective basis for suspecting legal wrongdoing.” Id. (citation and internal

quotation marks omitted). “Reasonable suspicion may exist even if each factor,

standing alone, is susceptible to an innocent explanation.” Id.

      Here, looking at the totality of the circumstances, the postal inspector had

reasonable suspicion to detain the parcel until a drug sniffing dog was available

based on a number of factors, including: (1) a database search failed to reveal that


                                          2
the named sender was associated with the return address or that the named

recipient was associated with the delivery address; (2) the parcel was shipped by

Priority Mail Express; (3) the mailing label was handwritten; (4) the parcel’s origin

and destination locations were areas from which and to which narcotics have been

shipped in recent years; (5) the parcel was heavily taped; (6) the parcel’s postage

was paid in cash; (7) the telephone number listed for the sender was not a working

phone number; and (8) handling the parcel indicated there was a densely packaged

item inside the outer box. See id. at 1211 (holding, based on similar factors, that

“looking at the totality of the circumstances, . . . [the postal inspector] had a

reasonable suspicion sufficient to justify his detention of the package so that a drug

dog could smell it”).

      Because the search and seizure of the parcel did not violate the Fourth

Amendment, Williams’ argument that it tainted the subsequent search of his

residence also fails.

      AFFIRMED.




                                           3